Citation Nr: 1118600	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected degenerative joint disease of the left knee.

2.  Entitlement to an initial compensable evaluation for service-connected degenerative joint disease of the right knee for the portion of the appeal period prior to April 10, 2010.

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected degenerative joint disease of the right knee for the portion of the appeal period from April 10, 2010.
  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to May 1953.

This matter arises before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Wichita, Kansas.

In November 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The Veteran and his daughter also testified at a formal hearing in front of a decision review officer at the Wichita RO in March 2009.  The transcripts of these hearings have been reviewed and are associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran was able to flex his left knee from 17 degrees to 130 degrees during the appeal period.

2.  The competent evidence of record shows that the Veteran was able to flex his right knee from zero degrees to 128 degrees during the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for the Veteran's service-connected degenerative joint disease of the left knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2010).

2.  The criteria for an initial 10 percent evaluation for the Veteran's service-connected degenerative joint disease of the right knee have been approximated for the portion of the appeal period prior to April 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5003 (2010). 

3.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected degenerative joint disease of the right knee have not been met or approximated during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5260 and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In January 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for a VA examination in order to determine the current severity of the Veteran's bilateral knee disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an adequate medical examination in April 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the January 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In November 2004, August 2005, December 2005, and March 2006 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  These VCAA notice letters also addressed the elements of degree of disability and effective date.  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the issues on appeal involve entitlement to higher initial ratings, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the Veteran with compensation and pension examinations in March 2005 and April 2010, obtained the Veteran's VA and private medical records, and associated the Veteran's available service treatment records (STRs) and hearing transcripts with the claims file.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of all or part of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology.  It may also be due to pain if supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint or pain on movement.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Analysis

The Veteran requested service connection for his bilateral knee disabilities in August 2004, which was eventually granted by an April 2005 rating decision.  The RO assigned the Veteran a 20 percent disability rating for degenerative joint disease of his left knee and a noncompensable evaluation for degenerative joint disease of the right knee.  Eventually, in January 2011, the AMC increased the Veteran's disability rating to 10 percent for his degenerative joint disease of the right knee effective April 10, 2010.  The Veteran has appealed these initial disability evaluations.

The Veteran's left knee disability is rated under Diagnostic Code 5261.  Under that diagnostic code, a 10 percent disability rating is warranted when extension is limited to 10 degrees, a 20 percent disability rating is appropriate when extension is limited to 15 degrees, and a 30 percent disability rating is assigned when extension is limited to 20 degrees.  In related criteria found under Diagnostic Code 5261, a 10 percent disability rating is warranted when flexion is limited to 45 degrees, the next higher 20 percent disability rating is appropriate when flexion is limited to 30 degrees, and a 30 percent disability rating is assigned for limitation of flexion to 15 degrees.  The Veteran's right knee disability is rated under Diagnostic Code 5003 for degenerative arthritis.  That diagnostic code instructs that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, which, in this case, is also Diagnostic Codes 5260 and 5261.

The pertinent evidence of record begins with a private treatment record in January 2005.  The Veteran was treated for bilateral knee contusions and bilateral medial compartment with varus deformity after a recent fall.  The Veteran said he was slowly improving, his activity was not limited, and that he did not experience severe pain.  On examination, the Veteran had bilateral varus deformities of his knees, crepitation of both knees, and tenderness.  However, the Veteran did not have any ligamentous instability.  

Next, the Veteran presented to a compensation and pension examination in March 2005.  The Veteran stated that he was living with pain and taking aspirin or other analgesic medications.  He also complained that his knees swelled, were red and tender, and have required fluid draining several times.  The Veteran told the examiner that his left knee tended to give way and that each knee would lock very infrequently.  The Veteran reported that he experienced flare-ups of knee pain two to three times a week.  The examiner then noted that the Veteran missed about one or two days of work a year because of his knee disabilities and that his left knee continued to be more painful than his right knee.  Intermittently, the Veteran wore a metal stay type brace on each knee and only occasionally used a cane to assist him in walking distances.  The Veteran was able to walk about one block or one and one-half blocks before he felt knee pain, which he rated as about a six to eight out of ten.  

On physical examination, the Veteran's gait was antalgic with a slight limp to the left and an obvious genu valgus deformity bilaterally that worse on the left side.  The examiner noted that the Veteran's left knee seemed to almost give way when he walked.  The Veteran was able to flex his left knee to 130 degrees and extend it to 17 degrees.  He was able to flex his right knee to 128 degrees and extend it fully to zero degrees.  Repetitive motion caused a very slight increase in the loss of strength but did not decrease the Veteran's range of motion.  Finally, the examiner diagnosed the Veteran with degenerative joint disease in both knees that was worse on the left with resultant genu varus, instability, and loss of strength.

The Veteran then complained of right knee pain in July 2005 at the VA Medical Center (VAMC) in Kansas City.  In April 2006, he presented to the VAMC again with complaints of bilateral knee pain.  At this time, the Veteran complained that his knees felt like they were swelling and locking.  On examination, he had crepitus, no effusion, and tenderness over the lateral aspect of both knees.  Also in April 2006, the Veteran described more pain and aching that almost prevented him from walking steps.  He rated the intensity of the pain as a nine out of 10.  

Finally, VA afforded the Veteran a second compensation and pension examination in April 2010.  The examiner noted that the Veteran was not receiving any definitive treatment but was taking a generic pain pill twice a day, mainly for problems with his right knee.  The Veteran used a cane in each hand about 20 percent of the time, depending on which knee was worse during a particular day, but denied using a brace on either knee.  Overall, the Veteran described his left knee as "pretty decent" with intermittent pain that he rated as a five out of 10 with walking for more than 20 minutes, prolonged standing, and going up and down stairs.  The Veteran stated that both knees swelled and buckled and that their only effect on his daily activities and occupation was pain with excessive walking.  The right knee had similar symptoms but with worse pain, which the Veteran rated as a seven out of 10.  

On examination, the examiner found a marked genu varus deformity that caused the Veteran to walk with a somewhat wide-based shuffling gait.  The Veteran's right knee buckled when he tried to stand on his tiptoes.  The Veteran was able to flex both knees to 130 degrees and extend them to 0 degrees with no changes following repetition, no tenderness, no effusion, and no instability.       

In light of the foregoing, the Board does not find that the Veteran's right knee disability manifested by limitation of flexion to 15 degrees of limitation of extension to 20 degrees.  The evidence also did not show that the Veteran's right knee disability was limited to even five degrees of extension or 60 degrees of extension.   Rather, he was consistently able to flex his right knee from zero to at least 128 degrees and his left knee from 17 degrees to 130 degrees.  Consequently, the Veteran is not entitled to an increased disability rating for either knee under Diagnostic Code 5260 or Diagnostic Code 5261.    

The Board has also examined whether the Veteran is entitled to a higher disability rating under other diagnostic codes related to knee disabilities.  However, the evidence of record does not indicate that he was ever diagnosed with ankylosis of either knee.  Although there was a reference to knee instability in March 2005, the evidence also does not show that the Veteran had moderate recurrent subluxation or lateral instability in his right knee or severe recurrent instability in his left knee.  Moreover, the Veteran experienced some locking, but not cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint or an impairment of the tibia and fibula, including a malunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5262.  Based on the foregoing, the Board finds the preponderance of the evidence weighs against the assignment of a schedular evaluation higher than 20 percent for the entire appeal period for the Veteran's service-connected left knee disability.  The preponderance of the evidence is also against assigning an evaluation higher than 10 percent for the Veteran's right knee disability during the appeal period.  Therefore, to that extent, the Veteran's claim is denied. 

However, the Veteran's right knee was rated as noncompensable for the portion of the appeal period prior to April 10, 2010, under Diagnostic Code 5003.  Diagnostic Code 5003 requires a 10 percent disability rating when limitation of motion of the joint is noncompensable.  Therefore, the Board finds that the Veteran is entitled to a 10 percent disability rating for his right knee for the portion of the appeal period prior to April 10, 2010.  To that extent, his claim is granted.  

Any effects the Veteran's disabilities have on his employment have been contemplated in the assignment of the current schedular evaluation.  The evidence does not reflect that his right and left knee disabilities alone have caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against finding that the Veteran is entitled to disability ratings higher than 20 percent for his left knee and 10 percent for his right knee, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     





	(CONTINUED ON NEXT PAGE)







ORDER

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected degenerative joint disease of the left knee is denied.

2.  Entitlement to an initial 10 percent evaluation for service-connected degenerative joint disease of the right knee for the portion of the appeal period prior to April 10, 2010, is granted

3.  Entitlement to an initial evaluation higher than 10 percent for service-connected degenerative joint disease of the right knee for the portion of the appeal period from April 10, 2010, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


